Exhibit 10.28
Aruba / Flextronics
Amendment #1 to Manufacturing Services Agreement
This Amendment is made and entered into as of May 5, 2007 (“Effective Date”) by
and between Flextronics Sales and Marketing North Asia (L) Ltd. (“Flextronics”)
and Aruba Networks, Inc. (“Aruba”), and amends the Manufacturing Services
Agreement dated January 1, 2005 (the “Agreement”). Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Agreement.
RECITALS
     A. Aruba and Flextronics desire to amend the Agreement to authorize NetGear
to return defective Products to Flextronics on Aruba’s behalf.
     B. In accordance with Section 10.3 of the Agreement, any term of the
Agreement may be amended only with the written consent of both parties.
     The parties agree as follows:

1.   The following modification shall be made to Section 6.1:

      The fifth sentence shall be replaced in its entirety to read:        
“Aruba, or Aruba’s authorized agent (including Authorized Purchasers) (“Agent”),
may return defective Products, freight collect, after returning a return
material authorization (“RMA”) number from Flextronics to be displayed on the
shipping container and completing a failure report.”         A new sentence
shall be added after the fifth sentence as follows:         In the event the
defective Products are being returned by an Agent, Aruba or Agent on behalf of
Aruba will request the RMA number from Flextronics for use when returning the
defective Products to Flextronics.

2.   Except as provided herein, all other terms and conditions of the Agreement
shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Aruba and Flextronics have each caused this Amendment to be
executed by its duly authorized representative, as of the day and year first
above written.

                      FLEXTRONICS SALES & MARKETING
NORTH ASIA (L) LTD   ARUBA NETWORKS, INC.
 
                   
By: 
  /s/ Manny Marimuthu
 
  By:    /s/ Adam D. Levy 
 
       
 
                   
Print Name: 
  Manny Marimuthu
 
  Print Name:    Adam D. Levy 
 
       
 
                   
Title: 
  Director
 
  Title:    Corp. Counsel 
 
       

 